Exhibit 10.10

LOGO [g50085g71r19.jpg]

Executive Level—Officer Access Only Health Care

CEO and senior management direct reports with a VP title and higher are eligible
to obtain health care upon an eligible separation of employment from the Company

Executive must meet the following requirements:

 

  •  

Age and service must equal 60 or greater

 

  •  

Must have a minimum of 5 years of service

If you satisfy the requirements and would be eligible for this coverage under
the Qwest Health Care Plan upon an eligible separation from employment with the
company:

 

  •  

You pay the full cost of the premium for yourself and any eligible dependents

 

  •  

You must elect to continue coverage through COBRA for the entire period (usually
18 months)

 

  •  

At the expiration of the COBRA period, you may elect to continue coverage as an
Access Only Executive Level-Officer Participant

 

  •  

Estimated rates are provided below, and are subject to change on at least an
annual basis, and from time to time

 

Estimated 2008 Monthly Rates     CDHP   PPO

Executive Only

  $300-$450/month   $400-$600/month

Executive + 1

  $600-$900/month   $900-$1,200/month

Other Terms And Conditions: To be eligible for this coverage upon your
separation from employment:

 

  •  

You must elect to continue your health coverage (and your dependents, if any)
through COBRA and exhaust the full COBRA period (usually 18 months).

 

  •  

At the conclusion of your COBRA coverage, you may choose to continue your
coverage (and your dependents, if any) by electing to participate in the “Access
Only” benefit option coverage available under the Plan.

Coverage will continue until the last day of the month of the earliest event to
occur: (a) you cease to timely pay premiums, (b) you die, (c) the Plan is
amended to change or eliminate coverage, (d) you waive coverage or (e) the Plan
is terminated.

An Access Only Executive Level-Officer Participant is not considered a “Retired
Employee” for purposes of the Plan. All administrative rules and practices
regarding Access Only Benefit Option coverage and other terms of the Plan apply.
Any change made to the Plan for active management employees and dependents
automatically applies to this coverage. Dependents must be covered at the time
coverage begins and cannot be added later. Once coverage is waived or failed to
be elected, it is no longer available.

For specific information, refer to the Plan, the applicable summary plan
description and summaries of material modifications, if any. If there is any
conflict between the terms of the Plan document and this correspondence, the
terms of the Plan document will govern. Qwest reserves the right to amend or
terminate all of the Plans and the Benefits provided—with respect to all classes
of Covered Persons, retired or otherwise—without prior notice to or consultation
with any Covered Person, subject to applicable laws.